Citation Nr: 0918092	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period from March 24, 2005 to 
October 23, 2006, and 10 percent from October 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC, in pertinent part, awarded 
service connection for bilateral hearing loss; an initial 
noncompensable evaluation was assigned, effective March 24, 
2005--the date VA received the Veteran's initial claim for 
service connection for this disability.  The Veteran timely 
appealed the RO&IC's July 2005 rating action to the Board, 
and this appeal ensued.  Jurisdiction of the appeal currently 
resides with the Newark, New Jersey Regional Office (RO).  

By a December 2006 rating action, the RO assigned an initial 
10 percent rating to the service-connected bilateral hearing 
loss, effective October 24, 2006--the date of a VA audiogram 
showing an increase in severity of this disability.  Since 
the RO&IC did not assign the maximum disability rating 
possible for bilateral hearing loss, the appeal with respect 
to this disability remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

As the veteran is appealing the initial assignment of a 
disability rating assigned to his service-connected bilateral 
hearing loss, the issue has been framed as that listed on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Unfortunately, additional development is needed prior to 
further disposition of the Veteran's claim of entitlement to 
an initial compensable evaluation for bilateral hearing loss 
for the period from March 24, 2005 to October 23, 2006, and 
10 percent from October 24, 2006.

The veteran contends that his bilateral hearing loss is more 
severe than that reflected by his current noncompensable and 
10 percent disability ratings assigned for the periods in 
question.  VA last evaluated the Veteran for his bilateral 
hearing loss in October 2006.  Since that time, he has 
maintained that his hearing loss has increased in severity 
and that the evaluation of 10 percent was improper.  (See, VA 
Form 21-4138, Statement in Support of Claim, dated and signed 
by the Veteran in January 2007).  In view of the Veteran's 
allegations of worsening of his bilateral hearing loss 
disability since VA last examined him in October 2006, and 
the examination report is almost three years old, a re-
examination is necessary to verify whether there has been an 
improvement in the service-connected bilateral hearing loss, 
or a material change in disability.  38 C.F.R. 
§ 3.327(a)(2008).  

In support of his contention that his bilateral hearing loss 
disability has increased in severity, the veteran submitted 
three private audiological evaluation reports, dated in 
November 2004, November 2005 and December 2006.  (See, 
audiological evaluation reports, dated in November 2004, 
November 2005 and December 2006).  None of the private 
audiologists, however, provided specific numerical 
interpretations of their respective audiograms at relevant 
decibel levels.  This evidence requires translation, to the 
extent possible, by a certified specialist.  The Board may 
not provide its own medical opinion without competent medical 
evidence, including the interpretation of  pure tone 
threshold results in order to determine the severity of the 
Veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  

The Board is of the opinion that a contemporaneous and 
thorough VA audiological examination is warranted to fully 
and fairly adjudicate his initial evaluation claim currently 
on appeal.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and securing any 
necessary release forms, obtain any 
further medical evidence not of record, 
pertaining to his claim of entitlement an 
initial compensable rating for bilateral 
hearing loss for the period from March 
24, 2005 to October 23, 2006, and 10 
percent from October 24, 2006.

2.  Arrange to have the private 
audiological records from ENT and 
Allergy Associates, dated in November 
2004, November 2005 and December 2006, 
translated to numeric form by a VA 
audiologist to the extent possible.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiometric 
examination to determine the severity 
of his service-connected bilateral 
hearing loss.  The evaluation should be 
in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and 
should include testing of pure tone 
criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition 
scores using the Maryland CNC Test.  
All findings should be recorded in 
detail.  The veteran's claims folder 
must be provided to the examiner for 
review prior to the examination.  The 
examiner must provide a comprehensive 
report including a complete rationale 
for all opinions and conclusions 
reached.
    
4.  Review the veteran's claims file 
and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claim of entitlement to an 
initial compensable rating for bilateral 
hearing loss for the period from March 
24, 2005 to October 23, 2006, and 10 
percent from October 24, 2006.

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case, containing 
notice of all relevant actions taken on 
the claim of entitlement an initial 
compensable rating for bilateral 
hearing loss for the period from March 
24, 2005 to October 23, 2006, and 10 
percent from October 24, 2006, to 
include a summary of the evidence and 
applicable law and regulations since 
issuance of the December 2006 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



